Exhibit 10.5
WATERS CORPORATION
1996 NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008



 



--------------------------------------------------------------------------------



 



1. Objective of the Plan.
     The Waters Corporation 1996 Non-Employee Director Deferred Compensation
Plan (the “Plan”) was established effective April 1, 1996 for the benefit of
directors of Waters Corporation (the “Company”) who are not employees of the
Company or any of its subsidiaries. The Plan is hereby amended and restated
effective January 1, 2008. The purpose of this Plan is to offer non-employee
members of the Board of Directors of the Company the opportunity to defer
receipt of cash compensation to which they would otherwise be entitled for
services rendered as directors of the Company, as an incentive to their
continued participation as such directors.
2. Definitions.
     As used herein, the following terms have the meanings hereinafter set forth
unless the context clearly indicates to the contrary:
     (a) “Account” shall mean the deferred Fees account established for a
Participant pursuant to Subparagraph 4(c).
     (b) “Board of Directors” shall mean the board of directors of the Company.
     (c) “Common Stock” shall mean shares of the common stock, par value $1.00
per share, of the Company.
     (d) “Common Stock Unit” shall mean the bookkeeping entry representing the
equivalent of one share of Common Stock.
     (e) “Corporate Secretary” shall mean the person holding the position of
Secretary of the Company.
     (f) “Effective Date” shall mean April 1, 1996.
     (g) “Fees” shall mean all retainer, meeting and committee fees payable to a
non-employee director for service on the Board of Directors for any calendar
quarter from and after the Effective Date, before any reduction pursuant to this
Plan.
     (h) “Fees Payment Date” shall mean the last business day for the Company of
each calendar quarter in which the Director’s Fees were earned.
     (i) “Participant” shall mean any member of the Board of Directors who is
not also a regular, salaried employee of the Company or any of its subsidiaries.
     (j) “Sale of the Company” shall mean a merger of the Company with or into
another corporation constituting a change of control of the Company, a sale of
all or substantially all of the Company’s assets or a sale of a majority of the
Company’s outstanding voting securities, provided that such transaction
constitutes a change of control for purposes of Section 409A of the Code.
     (k) “Separation from Service” shall mean a Participant’s death, retirement
or other termination of association with the Company, provided that such
separation constitutes a separation from service for purposes of Section 409A of
the Code.

 



--------------------------------------------------------------------------------



 



     (l) “Stock Price” shall be the closing price of the Company’s Common Stock
as reported on the New York Stock Exchange Composite Tape or, if no such
reported sale of the Common Stock shall have occurred on such date, on the next
preceding date on which there was such a reported sale.
3. Participation.
     All members of the Board of Directors who are not also regular salaried
employees of the Company or any of its subsidiaries shall participate in the
Plan.
4. Deferral of Fees.
     (a) Deferral Election.
     (i)  With respect to Fees otherwise payable for services performed on or
after January 1, 2005, a Participant may elect to defer receipt of all (but not
less than all) of his or her Fees by filing the appropriate form with the
Company by December 31 of the calendar year prior to the calendar year in which
the Fees will be earned.
     (ii)  A person who first becomes a Director during a calendar year may
elect to defer any Fees payable solely for services performed during the
remainder of the calendar year after submission of his or her deferral election,
by submitting such election not later than the thirtieth (30th) day following
the commencement of the Director’s initial term as a non-employee director of
the Company. For this purpose, Fees payable for a service period which begins
prior to, and ends subsequent to, the submission of a Director’s initial
election under this Subparagraph 4(a)(ii) shall be treated as solely for
services performed after submission only to a pro rata extent, based on the
ratio of the number of the days in the relevant service period after submission
to the number of the days in the entire service period. The deferral deadline
provided in this Subparagraph 4(a)(ii) shall not be applicable to any Director
except following his or her initial eligibility to participate under this Plan
or, if earlier, under any other nonqualified deferred compensation plan of the
Company or any entity treated as a single employer with the Company under
Sections 414(b) or (c) of the Code in which he or she is eligible to participate
other than as an employee and which is an account balance plan allowing the
deferral of compensation at the election of the Director (each, an “Aggregated
Plan”). An Aggregated Plan shall not be taken into account for purposes of
Subparagraph 4(a), however, after the Director ceased to be eligible to defer
compensation thereunder (other than through the accrual of earnings), provided
either (i) all amounts due the Director under the Aggregated Plan have been paid
to him or her, or (ii) he or she has not been eligible to defer compensation
thereunder (other than through the accrual of earnings) for a period of at least
24 months.
     (iii)  Any deferral election under this Subparagraph 4(a) is irrevocable
during any calendar year for which it is in effect and may only be amended in
accordance with Subparagraph 4(b)(ii) below.
     (b) Period of Deferral.

 



--------------------------------------------------------------------------------



 



     (i) With respect to amounts deferred before January 1, 2005, and subject to
Subparagraph 4(h), a Participant may elect to defer receipt of Fees until (1) a
specified date at least six (6) months in the future or (2) cessation of the
Participant’s service as a member of the Board of Directors.
     (ii) With respect to amounts deferred on or after January 1, 2005, and
subject to Subparagraph 4(h), a Participant may elect to defer receipt of Fees
until (1) a specified future date (but no earlier than the first day of the
second year following the year of deferral) or (2) Separation from Service. A
Participant may only make a change to his or her election if such change is made
at least 12 months prior to the originally scheduled date of first payment and
such election delays payment at least five years from the originally scheduled
payment date. A Participant may not elect to accelerate receipt of Fees
previously deferred.
     (c) Deferred Fees Account. There shall be established an Account in the
Participant’s name on the books of the Company for each Participant electing to
defer Fees pursuant to this Paragraph 4.
     (d) Investment of Deferrals. In the election form filed with the Corporate
Secretary the Participant shall specify whether the deferred Fees are to be
credited to his or her Account in U.S. dollars or Common Stock Units.
     (e) Amounts Credited to Accounts.
     (i) Common Stock Units.
     If the Participant elects his or her Fees to be credited in Common Stock
Units, such amounts shall be credited to his or her Account in the following
manner. On the Fees Payment Date to which the deferral applies, the amount
deferred shall be converted into a number of Common Stock Units by dividing the
amount of Fees payable by the average Stock Price of the Company’s Common Stock
for the calendar quarter ending on the Fees Payment Date. The quotient, which
shall be expressed in whole or fractional Common Stock Units to the nearest
one/one hundredth (1/100th), shall be credited to the Participant’s Account as
of such date.
     Whenever cash dividends are paid with respect to shares of Common Stock,
the Participant’s Account shall be credited on the payment date of such dividend
with additional Common Stock Units (including fractional units to the nearest
one/one hundredth (1/100th)) equal in value to the amount of the cash dividend
paid on a single share of Common Stock multiplied by the number of Common Stock
Units (including fractional units) credited to a Participant’s Account as of the
date of record for dividend purposes. For purposes of crediting dividends, the
value of a Common Stock Unit shall be the Stock Price as of the payment date of
the dividend.
     The number of Common Stock Units credited to the Participant’s Account
shall be appropriately adjusted and modified upon the occurrence of any stock
split, stock dividend or stock consolidation affecting the Common Stock. In the
event of a merger, consolidation or an acquisition involving more than 50% of
the issued and outstanding shares of Common Stock, the Board of Directors shall
have the authority to amend the Plan to provide for the conversion of Common
Stock Units credited to Participants’ Accounts into units equal to shares of
stock of the resulting or acquiring company (or a

 



--------------------------------------------------------------------------------



 



related company), as appropriate, if such stock is publicly traded or, if not,
into cash of equal value on the date of merger, consolidation or acquisition. If
pursuant to the preceding sentence cash is credited to Participants’ Accounts,
income shall be credited thereon from the date such cash is received to the date
of distribution at the rate determined pursuant to Subparagraph 4(e)(ii). If
units representing publicly traded stock of the resulting or acquired company
(or a related company) are credited to Participants’ Accounts, dividends shall
be credited thereto in the same manner as dividends are credited on Common Stock
Units credited to such Accounts.
     (ii) U.S. Dollars.
     If the Participant elects for his or her Fees to be credited in U.S.
Dollars, the Account of a Participant will be credited with the U.S. Dollar
amount of the Participant’s deferrals as of the Fees Payment Date. Interest
shall be credited thereon from the date such Fees are credited to the date
determined in accordance with Subparagraph 4(f) below at a reasonable rate of
interest as determined in accordance with procedures to be established by the
Committee.
     (f) Distribution of Deferral Account. Subject to Subparagraph 4(g)
distributions of a Participant’s Account under the Plan shall be made upon the
earliest to occur of the following:
     (i) if a Participant has elected to defer his or her Fees to a specified
date in the future, payment shall be as of such date and shall be made or shall
commence, as the case may be, within thirty (30) days after the date specified;
     (ii) if a Participant has elected to defer his or her Fees until cessation
of the Participant’s service as a member of the Board of Directors or Separation
from Service, as applicable, payment shall be as of such date and shall be made
or shall commence, as the case may be, no later than the earlier of (a) the 30th
day following the Fees Payment Date for the calendar quarter in which occurs the
Participant’s cessation or Separation from Service or (b) December 31 of the
calendar year in which occurs the Participant’s cessation or Separation from
Service; and
     (iii) notwithstanding the elections made pursuant to Subparagraph 4(b), in
the event of a Sale of the Company prior to the distribution of a Participant’s
Account, the Participant shall be paid the balance credited to such
Participant’s Account, prior to the consummation of the Sale of the Company in
the manner designated on such Participant’s deferral election form, and in the
event of the death of the Participant prior to the distribution of his or her
Account hereunder, the balance credited to such Participant’s Account as of the
date of his or her death shall be paid, as soon as reasonably possible
thereafter, in a single distribution to the Participant’s beneficiary or
beneficiaries designated on such Participant’s deferral election form (or, if no
such election or designation has been made, then to the Participant’s estate).
     (g) Timing of Distribution to Satisfy Applicable Law. Notwithstanding
Subparagraph 4(f), the Board of Directors may delay any distribution of amounts
deferred hereunder if it reasonably anticipates that the making of the
distribution will violate Federal securities laws or other applicable laws until
the earliest date that the Board of Directors reasonably anticipates that the
making of such distribution will not cause such a violation.

 



--------------------------------------------------------------------------------



 



     (h) Form of Payment.
     (i) To the extent Fees have been credited to a Participant’s Account in
U.S. Dollars, the Participant may elect to have his or her Account under the
Plan paid in a single distribution or in up to three (3) approximately equal
annual installments. In the event a Participant has elected to receive annual
installment payments, each such payment shall be calculated by dividing the
value on the date the distribution occurs of that portion of the Participant’s
Account which is in cash by the number of annual installments remaining as of
such distribution date.
     (ii) To the extent a Participant’s Account is deemed invested in Common
Stock Units, such Common Stock Units shall be converted to and paid to the
Participant in the form of Common Stock as of the relevant date determined in
accordance with Subparagraph 4(f) above. To the extent deemed invested in units
of any other stock, such units shall similarly be converted to such other stock
and distributed in accordance with this Subparagraph. To the extent invested in
a medium other than Common Stock Units or other units, each such distribution
hereunder shall be in the medium credited to the Participant’s Account.
Distribution shall be made in the form of a single distribution of the number of
whole shares of Common Stock equal to the number of Common Stock Units credited
to the Participant’s Account as of the relevant date, plus cash for any
fractional share of Common Stock, determined in accordance with Subparagraph
4(f) above.
     (iii) Each Participant or beneficiary agrees that prior to any distribution
under the Plan, he or she will make such representations and execute such
documents as are deemed by the Board of Directors to be necessary to comply with
applicable laws.
5. Administration of the Plan.
     The Compensation Committee of the Board of Directors (the “Committee”)
shall administer the Plan; provided, however, that at any time and on any one or
more occasions the Board of Directors may itself exercise any of the powers and
responsibilities assigned the Committee under the Plan and when so acting shall
have the benefit of all of the provisions of the Plan pertaining to the
Committee’s exercise of its authorities hereunder. The Committee shall have
plenary authority in its discretion to interpret the Plan; to prescribe, amend
and rescind rules and regulations relating to it; to determine the terms of Fees
deferral agreements executed and delivered under the Plan, including such terms
and provisions as shall be requisite in the judgment of the Committee to conform
to any change in any law or regulation applicable thereto; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
The Committee’s determination on the foregoing matters shall be conclusive.
6. Termination and Amendment of the Plan.
     The Committee may at any time terminate the Plan or make such modification
or amendment of the Plan as it shall deem advisable; provided, however, that no
amendment may be made, without the approval by the holders of Common Stock,
which would (i) materially increase the benefits accruing to Participants under
the Plan, (ii) increase the maximum number of shares reserved for issuance under
the Plan, or (iii) amend the requirements as to the class of persons eligible to
participate in the Plan and, provided further,

 



--------------------------------------------------------------------------------



 



that no modification or amendment of the Plan shall reduce any amount already
credited to a Participant’s Account as of the effective date of such
modification or amendment.
7. Stock Reserved for the Plan.
     Two hundred thousand (200,000) shares of authorized but unissued Common
Stock are reserved for issuance and may be issued pursuant to the terms of the
Plan.
     In lieu of such unissued shares, the Company may, in its discretion,
transfer to Participants under the terms of the Plan treasury shares, reacquired
shares or shares bought in the market for the purposes of the Plan, provided
that (subject to the provisions of the next paragraph) the total number of
shares which may be granted or sold pursuant to awards granted under the Plan
shall not exceed 200,000.
     In the event of any changes in the outstanding Common Stock by reason of
stock dividends, split-ups, spin-offs, recapitalizations, mergers,
consolidations, combinations or exchanges of shares and the like occurring after
June 10, 1999, the aggregate number and class of shares available under the Plan
shall be appropriately adjusted.
8. No Interest in Assets.
     No Participant or any other person shall have any interest in any specific
asset of the Company by reason of any amount credited to him or her hereunder,
nor any right to receive any distribution under the Plan except as and to the
extent expressly provided in the Plan. There shall be no funding of any benefits
which may become payable hereunder and Participants shall be treated as general
unsecured creditors of the Company. No trust shall be created by the execution
or adoption of this Plan or be required to be created in connection herewith.
Any amounts which become payable hereunder shall be paid from the general assets
of the Company. Nothing in the Plan shall be deemed to give any member of the
Board of Directors any right to participate in the Plan, except in accordance
with the provisions of the Plan.
9. Restriction Against Assignment.
     The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan as Participant or beneficiary, as appropriate,
and not to any other person or corporation. No part of a Participant’s Account
shall be liable for the debts, contracts or engagement of any Participant, his
or her beneficiaries or successors in interest, nor shall it be subject to
execution by levy, attachment or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
commute, pledge, encumber or assign any benefits or payments hereunder in any
manner whatsoever.
10. Government Regulations.
     The Plan, and the deferral of Fees and purchase of Common Stock thereunder,
and the obligation of the Company to issue, sell and deliver shares, as
applicable, under the Plan, shall be subject to all applicable laws, rules and
regulations.
     This Plan is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the rules and regulations promulgated
thereunder

 



--------------------------------------------------------------------------------



 



(collectively, “Section 409A”). However, by participating in this Plan each
Participant acknowledges and agrees that he or she bears the entire risk of any
adverse Federal and State tax consequences and penalty taxes in the event any
payment pursuant to this Plan is deemed to be subject to and not compliant with
Section 409A, and that no representations have been made to Participants
relating to the tax treatment of any payment pursuant to this Plan under
Section 409A of the Code and the corresponding provisions of any applicable
State income tax laws. For purposes of Section 409A, the right to a series of
installment payments under this Plan shall be treated as a right to a single
lump sum distribution as of the date of the first installment payment.
11. Governing Law.
     This Plan shall be governed by, construed, and administered under the
internal laws of the State of Delaware.
12. Adoption.
     This amended and restated Plan is dated January 1, 2008 and was adopted by
the Board of Directors on December 10, 2008.

 